ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Meltech Corp., Inc.                         )      ASBCA No. 61892
                                            )
Under Contract No. N40080-12-D-1012         )

APPEARANCE FOR THE APPELLANT:                      Leonard A. Sacks, Esq.
                                                    Leonard A. Sacks & Associates, P.C.
                                                    Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Matthew S. Hawkins, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 28, 2019




                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61892, Appeal of Mel tech Corp., Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals